 

Case 2:19-cv-01408-MJP Document 30-1 Filed 01/23/20 Page 1 of 2

Honorable Marsha J. Pechman

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON AT SEATTLE

RIDE THE DUCKS SEATTLE, LLC,
Plaintiff,

No. 2:19-cv-01408-MJP

Vv. [consolidated]

ORDER GRANTING
RIDE THE DUCKS OF SEATTLE,
LLC’S MOTION TO COMPEL

- DISCOVERY FROM DEFENDANTS

RIDE THE DUCKS
INTERNATIONAL, CHRIS
HERSCHEND, AND HERSCHEND
FAMILY ENTERTAINMENT

RIDE THE DUCKS INTERNATIONAL, LLC,
et al.,
Defendants.

 

RIDE THE DUCKS INTERNATIONAL, LLC,
Cross-Plaintiff,

Vv.

NOTE FOR MOTION CALENDAR:

BRIAN TRACEY, et al.
February 7, 2020

Defendants.

 

 

THIS MATTER came before the Court on Ride the Ducks of Seattle, LLC’s Motion to
Compel Discovery from Defendants Ride the Ducks International, Chris Herschend, and
Herschend Family Entertainment. The Court reviewed the following materials submitted by the
parties:

1. Ride the Ducks of Seattle, LLC’s Motion to Compel Discovery from Defendants

Ride the Ducks International, Chris

Herschend, and MHerschend Family

Entertainment;

 

nen ORDER GRANTING RIDE THE

DISCOVERY FROM DEFENDANTS RIDE THE
DUCKS INTERNATIONAL, CHRIS HERSCHEND,

2:19-cv-01408-MJP
815690

 

DUCKS OF SEATTLE, LLC’S MOTION TO COMPEL

PATTERSON BUCHANAN
FOBES & LEITCH, INC., P.S.

 

AND HERSCHEND FAMILY ENTERTAINMENT - 1

1000 Second Ave., 30* Floor, Seattle, WA 98104
Tel. 206.462.6700. Fax 206.462.6701

 
 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

Case 2:19-cv-01408-MJP Document 30-1 Filed 01/23/20 Page 2 of 2

2. The Declaration of D. Jack Guthrie in Support of Ride the Ducks of Seattle, LLC’s
Motion to Compel Discovery from Defendants Ride the Ducks International, Chris
Herschend, and Herschend Family Entertainment;

3. Ride the Ducks International, LLC’s Response in Opposition;

4. Ride the Ducks of Seattle, LLC’s Reply Sap.

Having been fully advised on the premises, it is hereby ORDERED, ADJUDGED, AND

DECREED that Ride the Ducks of Seattle, LLC’s Motion to Compel Discovery from

Defendants Ride the Ducks International, Chris Herschend, and Herschend Family

Entertainment is GRANTED. Ride the Ducks International, Chris Herschend, and Herschend

Family Entertainment are hereby ordered to produce discovery within \ days from the date of

this order.

    

   

orable sha#J. Pe
United State§ District Court

 

Presented by:

PATTERSON BUCHANAN
FOBES & LEITCH, INC., P.S.

By:_s/D. Jack Guthrie
Patricia K. Buchanan, WSBA 19892
D. Jack Guthrie, WSBA 46404
Nicholas Carlson, WSBA 48311
Of Attorneys for Plaintiff Ride the Ducks of Seattle, LLC,
And Defendant Brian Tracey and Jane Doe Tracey
1000 Second Ave., 30" Floor
Seattle, WA 98104
Phone: (206) 462-6700
Fax: (206) 462-6701
pkb@pattersonbuchanan.com
dig@pattersonbuchanan.com
nac@pattersonbuchanan.com

imme ORDER GRANTING RIDE THE PATTERSON BUCHANAN
DUCKS OF SEATTLE, LLC’S MOTION TO COMPEL FOBES & LEITCH, INC., P.S.

DISCOVERY FROM DEFENDANTS RIDE THE

 

1000 Second Ave., 30* Floor, Seattle, WA 98104

DUCKS INTERNATIONAL, CHRIS HERSCHEND, Tel. 206.462.6700. Fax 206.462.6701
AND HERSCHEND FAMILY ENTERTAINMENT - 2
2:19-cv-01408-MJP

815690

 
